 



Exhibit 10.5
 
 
AMETEK, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
 
Amended and Restated as of January 1, 2005
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Article 1. Purpose
    1  
 
       
1.01 Purpose
    1  
1.02 Effective Date
    1  
 
       
Article 2. Definitions and Construction
    2  
 
       
2.01 Definitions
    2  
2.02 Construction
    5  
 
       
Article 3. Eligibility and Participation
    6  
 
       
3.01 Eligibility
    6  
3.02 Participation
    6  
 
       
Article 4. Accounts
    7  
 
       
4.01 Account
    7  
4.02 Amounts Allocated to Account
    7  
4.03 Valuation of Account
    7  
4.04 Vesting of Account
    7  
 
       
Article 5. Payment of Account
    8  
 
       
5.01 Payment Upon Separation from Service
    8  
5.02 Payment Upon Death of Participant
    8  
5.03 Administrative Acceleration or Delay of Payment
    8  
5.04 Withholding
    8  
5.05 Payment to Guardian
    9  
5.06 Effect of Payment
    9  
 
       
Article 6. Beneficiary Designation
    10  
 
       
6.01 Beneficiary Designation
    10  
6.02 Changing Beneficiary
    10  
6.03 No Beneficiary Designation
    10  
 
       
Article 7. Administration
    11  
 
       
7.01 Committee Duties
    11  
7.02 Agents
    11  
7.03 Binding Effect of Decisions
    11  
7.04 Indemnity of Committee
    11  
 
       
Article 8. Claims Procedure
    12  
 
       
8.01 Claim
    12  
8.02 Denial of Claim
    12  
8.03 Review of Claim
    12  
8.04 Final Decision
    12  
 
       
Article 9. Amendment and Termination of Plan
    13  
 
       
9.01 Amendment
    13  

      AMETEK, Inc. Supplemental Executive Retirement Plan   Table of Contents

 



--------------------------------------------------------------------------------



 



         
9.02 Company’s Right to Terminate
    13  
 
       
Article 10. Miscellaneous
    14  
 
       
10.01 Hypothetical Accounts
    14  
10.02 Company Obligation
    14  
10.03 Trust Fund
    14  
10.04 Nonassignability
    14  
10.05 Not a Contract of Employment
    15  
10.06 Governing Law
    15  
10.07 Severability
    15  
10.08 Headings
    15  
10.09 Notice
    15  
10.10 Successors
    15  

      AMETEK, Inc. Supplemental Executive Retirement Plan   Table of Contents

 



--------------------------------------------------------------------------------



 



ARTICLE 1. PURPOSE

1.01   Purpose.       The AMETEK, Inc. Supplemental Executive Retirement Plan
(the “Plan”) provides additional retirement benefits, on a tax-qualified basis,
to a select group of management or highly compensated employees of AMETEK, Inc.
whose benefits under certain of the retirement plans maintained for employees of
AMETEK or its subsidiaries are restricted by the provisions of the Internal
Revenue Code of 1986, as amended.   1.02   Effective Date.       The Plan, as
hereby amended and restated, is effective with respect to amounts that were not
deferred or vested (within the meaning of section 409A of the Code) before
January 1, 2005, and any earnings on such amounts. Amounts deferred and vested
(within the meaning of section 409A of the Code) before January 1, 2005 and
earnings on such amounts are not affected by this amendment and restatement of
the Plan, and remain subject to the terms of the May 1, 1997 plan document, as
amended, which are set forth in Appendix A to this January 1, 2005, amendment
and restatement. For recordkeeping purposes, the Company will establish separate
accounts for each Participant for amounts deferred and vested before January 1,
2005, and amounts deferred and vested on or after that date.

AMETEK, Inc. Supplemental Executive Retirement Plan

Page 1



--------------------------------------------------------------------------------



 



ARTICLE 2. DEFINITIONS AND CONSTRUCTION

2.01   Definitions.       For the purpose of this Plan, the following terms
shall have the meanings set forth below, unless the context clearly indicates
otherwise.

  (a)   Account. “Account” means a hypothetical account established on the books
of the Company pursuant to Section 4.01.     (b)   Beneficiary. “Beneficiary”
means the person, persons, or entity as designated by the Participant, entitled
under Article 6 to receive any Plan benefit payable after the Participant’s
death.     (c)   Board. “Board” means the Board of Directors of AMETEK, Inc.    
(d)   Cause. “Cause” means (1) misappropriation of funds, (2) habitual
insobriety or substance abuse, (3) conviction of felony or crime involving moral
turpitude, or (4) gross negligence in the performance of duties that has had a
material adverse effect on the business, operations, assets, properties, or
financial condition of the Company.     (e)   Change in Control. A “Change in
Control” shall occur if:

  (1)   Any one Person or more than one Person acting as a group (as defined in
section 1.409A-3(i)(5)(v)(B) of the Treasury Regulations) acquires ownership of
stock of the Company that, together with the stock held by such Person or group
of Persons, constitutes more than 50 percent of the total fair market value or
total voting power of the stock of the Company. However, if such Person or group
of Persons is considered to own more than 50 percent of the total fair market
value or total voting power of the stock of the Company before this transfer of
the Company’s stock, the acquisition of additional stock by the same Person or
group of Persons shall not be considered to cause a Change in Control of the
Company; or     (2)   Any one Person or more than one Person acting as a group
(as defined in section 1.409A-3(i)(5)(v)(B) of the Treasury Regulations)
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such Person or group of Persons) ownership of stock
of the Company possessing 30 percent or more of the total voting power of the
stock of the Company. However, if such Person or group of Persons is considered
to own 30 percent or more of the total voting power of the stock of the Company
before this acquisition, the acquisition of additional control or stock of the
Company by the same Person or group of Persons shall not cause a Change in
Control of the Company; or     (3)   A majority of members of the Company’s
Board is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Company’s Board
before the date of the appointment or election; or

AMETEK, Inc. Supplemental Executive Retirement Plan

Page 2



--------------------------------------------------------------------------------



 



  (4)   Any one Person or more than one Person acting as a group (as defined in
section 1.409A-3(i)(5)(v)(B) of the Treasury Regulations) acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or group of Persons) assets from the Company that
have a total gross fair market value equal to substantially all but in no event
less than 40 percent of the total fair market value of all assets of the Company
immediately prior to such acquisition or acquisitions. For this purpose, gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets. A transfer of assets by the Company will not result
in a Change in Control under this Section 2.01(e)(4), if the assets are
transferred to:

  (A)   A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;     (B)   An entity, 50 percent or
more of the total value or voting power of which is owned, directly or
indirectly, by the Company immediately after the transfer of assets;     (C)   A
Person or more than one Person acting as a group (as defined in section
1.409A-3(i)(5)(v)(B) of the Treasury Regulations) that owns, directly or
indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the Company; or     (D)   An entity, at least 50 percent of
the total value or voting power of which is owned directly or indirectly, by a
person described in Section 2.01(e)(4)(C), above.

For purposes of this Section 2.01(e), no acquisition, either directly or
indirectly, by the Participant, his affiliates and associates, the Company, any
subsidiary of the Company, any employee benefit plan of the Company or of any
subsidiary of the Company, or any person or entity organized, appointed or
established by the Company for or pursuant to the terms of any such employee
benefit plan shall constitute a Change in Control.
For purposes of this Section 2.01(e), the following terms shall have the
meanings set forth below:

  (1)   “Company” shall mean AMETEK, Inc., except that, if a Participant is
employed by a majority-controlled subsidiary of the Company, for purposes of
Sections 2.01(e)(1), 2.01(e)(2), and 2.01(e)(4), “Company” shall mean such
subsidiary.     (2)   “Person” shall mean any individual or individuals other
than the Participant, his affiliates and associates, the Company, any subsidiary
of the Company, any employee benefit plan of the Company or of any subsidiary of
the Company, or any person or entity organized, appointed or established by the
Company for or pursuant to the terms of any such employee benefit plan.

AMETEK, Inc. Supplemental Executive Retirement Plan

Page 3



--------------------------------------------------------------------------------



 



  (f)   Code. “Code” means the Internal Revenue Code of 1986, as amended.    
(g)   Committee. “Committee” means the committee appointed by the Board (or its
delegee) to administer the Plan pursuant to Article 7.     (h)   Company.
“Company” means AMETEK, Inc., a Delaware corporation, and each of its
subsidiaries designated by the Board, which has elected to cover its Employees
hereunder by resolution of its board of directors.     (i)   Compensation.
“Compensation” means (1) if the Participant is accruing a benefit under a
defined benefit retirement plan sponsored by the Company, compensation as
defined in the Employees’ Retirement Plan of AMETEK, Inc., or (2) if the
Participant is not accruing a benefit under a defined benefit retirement plan
sponsored by the Company, compensation as defined in the AMETEK, Inc. Retirement
and Savings Plan (or any successor plan).     (j)   Compensation Limit.
“Compensation Limit” means the amount of Compensation that may be taken into
account under a Retirement Plan by reason of the provisions of
Section 401(a)(17) of the Code.     (k)   Effective Date. “Effective Date” means
January 1, 2005.     (l)   Eligible Employee. “Eligible Employee” means an
employee of the Company who is designated by the Committee, in its sole
discretion, to be eligible to participate in the Plan pursuant to Section 3.01.
    (m)   Excess Compensation. “Excess Compensation” means Compensation in
excess of the Compensation Limit.     (n)   Participant. “Participant” means any
Eligible Employee who satisfies the requirements set forth in Article 3. In the
event of the death or incompetency of a Participant, the term shall mean the
Participant’s personal representative or guardian.     (o)   Plan. “Plan” means
the AMETEK, Inc. Supplemental Executive Retirement Plan as set forth herein and
as it may be amended from time to time.     (p)   Plan Year. “Plan Year” means
the 12-month period beginning on each January 1 and ending the following
December 31.     (q)   Separates from Service. “Separates from Service” or
“Separation from Service” means separation from service within the meaning of
section 409A of the Code.     (r)   Shares. “Shares” means shares of common
stock of AMETEK, par value $.01 per share.     (s)   Year of Service. “Year of
Service” means the 12-month period following the date that the Eligible Employee
first performs an hour of service for the Company and each consecutive 12-month
period following the anniversary of that date that is completed before the
Participant Separates from Service.

AMETEK, Inc. Supplemental Executive Retirement Plan

Page 4



--------------------------------------------------------------------------------



 



2.02   Construction.       For purposes of the Plan, unless the contrary is
clearly indicated by context,

  (a)   the use of the masculine gender shall also include within its meaning
the feminine and vice versa,     (b)   the use of the singular shall also
include within its meaning the plural and vice versa, and     (c)   the word
“include” shall mean to include without limitation.

AMETEK, Inc. Supplemental Executive Retirement Plan

Page 5



--------------------------------------------------------------------------------



 



ARTICLE 3. ELIGIBILITY AND PARTICIPATION

3.01   Eligibility.       Eligibility to participate in the Plan shall be
limited to that select group of management and/or highly compensated employees
of the Company whom the Committee designates as eligible to participate in the
Plan.   3.02   Participation.       An Eligible Employee shall become a
Participant in the Plan on the date that the Participant first has Excess
Compensation. An Eligible Employee shall remain a Participant until his Account
is distributed as provided under Article 5.

AMETEK, Inc. Supplemental Executive Retirement Plan

Page 6



--------------------------------------------------------------------------------



 



ARTICLE 4. ACCOUNTS

4.01   Account.       The Committee shall establish and maintain a separate
Account with respect to each Participant. A Participant’s Account shall equal
the amounts credited to the Participant’s Account pursuant to Section 4.02, and
the value of his Account shall be determined pursuant to Section 4.03.   4.02  
Amounts Allocated to Account.       For each Plan Year, the Company shall credit
to the Account of each Participant an amount equal to 13% multiplied by the
Participant’s Excess Compensation for that Plan Year. Such credit shall be made
as of the last day of the Plan Year; provided, however, that the credit shall be
made as of the date a Participant Separates from Service if such Separation from
Service occurs on account of death, voluntarily after completing five (5) Years
of Service, or involuntarily by the Company without Cause. The credit to the
Account shall be in cash notwithstanding the provisions of Section 4.03.   4.03
  Valuation of Account.

  (a)   Deemed Investment of New Credits. New amounts credited as of the last
day of a Plan Year pursuant to Section 4.02 shall be deemed to be invested in
whole and fractional Shares based on the average closing price of the Shares on
the principal exchange on which the Shares are traded for the first ten
(10) trading days of December preceding the deemed investment.     (b)   Deemed
Investment of Hypothetical Dividends. Hypothetical dividends on the Shares
allocated to a Participant’s Account shall be credited to a Participant’s
Account during a Plan Year at the same time(s) that dividends are actually paid
on Shares. Hypothetical dividends shall be deemed to be invested in additional
Shares as of the last business day of the Plan Year in which they are credited
based on the closing price of the Shares on the principal exchange on which the
Shares are traded for the first ten (10) trading days of December preceding the
deemed investment.     (c)   Valuation of Hypothetical Shares. The value of
Shares allocated to a Participant’s Account pursuant to Sections 4.03(a) and
4.03(b) shall be adjusted as of the last day of each Plan Year (after the Plan
Year in which they are initially allocated) based on the closing price of the
Shares on the last business day of the Plan Year.

4.04   Vesting of Account.       Each Participant shall become 100% vested in
his Account upon completing five (5) Years of Service. Notwithstanding anything
to the contrary in this Section 4.04, the Committee may cause a forfeiture with
respect to all or any portion of a Participant’s Account (whether or not vested)
if the Committee determines that the Participant’s Separation from Service is
for Cause.

AMETEK, Inc. Supplemental Executive Retirement Plan

Page 7



--------------------------------------------------------------------------------



 



ARTICLE 5. PAYMENT OF ACCOUNT

5.01   Payment Upon Separation from Service.

  (a)   Form and Timing of Payment. A Participant’s vested Account shall be paid
in one lump sum on the first day of the month coincident with or next following
the date that is six (6) months after the date of the Participant’s Separation
from Service; provided that if the Participant dies after Separation from
Service and before the date that is six (6) months after the date of the
Participant’s Separation from Service, his Account shall be paid on the first
day of the month coincident with or next following the date of the Participant’s
death.     (b)   Medium of Payment. A Participant’s vested Account shall be paid
in Shares; provided that any credits to the Participant’s Account that are not
yet deemed to be invested in Shares under Section 4.03, including credits or
dividends that are credited to the Participant’s Account for the Plan Year in
which Separation from Service occurs, shall be paid in cash. The certificate(s)
for the Shares (if any) shall be issued in the name of the Participant, provided
that the Company shall issue the certificate(s) in the names of the Participant
and his spouse if the Participant so elects before the first day of the month
next following his Separation from Service.

5.02   Payment Upon Death of Participant.       If a Participant dies before he
receives his benefit in accordance with Section 5.01, his vested Account shall
be paid to the Participant’s Beneficiary in one lump sum, in Shares and cash, as
provided in Section 5.01(b). Such distribution shall be made on the first day of
the month next following the date of the Participant’s death. The certificates
for the Shares (if any) shall be issued in the name of the Beneficiary.   5.03  
Administrative Acceleration or Delay of Payment.       A payment is treated as
being made on the date when it is due under the Plan if the payment is made
(a) no earlier than thirty (30) days before the due date specified by the Plan
or (b) on a date later than the due date specified by the Plan that is either
(1) in the same Plan Year (for a payment whose specified due date is on or
before September 30) or (2) by the fifteenth (15th) day of the third calendar
month following the date specified by the Plan (for a payment whose specified
due date is on or after October 1).   5.04   Withholding.       The Company
shall withhold from any payment made pursuant to this Plan any taxes the Company
reasonably believes are required to be withheld from such payments under local,
state, or federal law. To the extent permitted by law, the Company shall be
entitled, at its option, to (a) deduct and withhold such amounts from any cash
payment to be made by the Company to the Participant or such other person with
respect to whom such withholding may arise; (b) require the Participant (or such
other person) to make payment to the Company in such amount as is required to be
withheld; or (c) retain and withhold the number of Shares that would otherwise
be distributed from the Participant’s Account as shall have a fair market value,
determined as of the date on which such withholding requirement arises, equal to
the amount that is required to be withheld,

AMETEK, Inc. Supplemental Executive Retirement Plan

Page 8



--------------------------------------------------------------------------------



 



    either sell such Shares or place the Shares in the Company’s Treasury
account, and apply the proceeds from the Shares to meet the withholding
requirement.   5.05   Payment to Guardian.       If a Plan benefit is payable to
a minor or a person declared incompetent or to a person incapable of handling
the disposition of the property, the Committee may direct payment to the
guardian, legal representative or person having the care and custody of such
minor, incompetent or person. The Committee may require proof of incompetency,
minority, incapacity or guardianship as it may deem appropriate prior to
distribution. Such distribution shall completely discharge the Committee and
Company from all liability with respect to such benefit.   5.06   Effect of
Payment.       The full payment of the benefit under this Article 5 shall
completely discharge all obligations on the part of the Company to the
Participant (and the Participant’s Beneficiary) with respect to the operation of
this Plan, and the Participant’s (and Participant’s Beneficiary’s) rights under
this Plan shall terminate.

AMETEK, Inc. Supplemental Executive Retirement Plan

Page 9



--------------------------------------------------------------------------------



 



ARTICLE 6. BENEFICIARY DESIGNATION

6.01   Beneficiary Designation.       Each Participant shall have the right, at
any time, to designate one (1) or more persons or entity as Beneficiary (both
primary as well as secondary) to whom benefits under this Plan shall be paid in
the event of the Participant’s death prior to complete distribution of the
Participant’s Account. Each Beneficiary designation shall be in a written form
prescribed by the Committee and shall be effective only if filed with the
Committee during the Participant’s lifetime.   6.02   Changing Beneficiary.    
  Any Beneficiary designation may be changed without the consent of the
previously named Beneficiary by the filing of a new Beneficiary designation with
the Committee.   6.03   No Beneficiary Designation.       If any Participant
fails to designate a Beneficiary in the manner provided above, if the
designation is void, or if the Beneficiary designated by a deceased Participant
dies before the Participant or before complete distribution of the Participant’s
benefits, the Participant’s Beneficiary shall be the person in the first of the
following classes in which there is a survivor:

  (a)   the Participant’s surviving spouse;     (b)   the Participant’s children
in equal shares, except that if any of the children predeceases the Participant
but leaves surviving issue, then such issue shall take by right of
representation the share the deceased child would have taken if living; or    
(c)   the Participant’s estate.

AMETEK, Inc. Supplemental Executive Retirement Plan

Page 10



--------------------------------------------------------------------------------



 



ARTICLE 7. ADMINISTRATION

7.01   Committee Duties.       This Plan shall be administered by the Committee,
which shall consist of not less than three (3) persons, who may also be
Participants in this Plan, and are named as the initial Committee in this Plan
or as subsequently appointed by the Board or its delegee. The Committee shall
have the full discretionary authority to (a) make, amend, interpret and enforce
all appropriate rules and regulations for the administration of the Plan and
decide or resolve any and all questions, including interpretations of the Plan,
as they may arise in such administration, and (b) establish and maintain an
investment policy for the Plan, select appropriate investment options to
implement the investment policy, monitor the performance of such investment
options, and change the selection of investment options from time to time in a
manner consistent with the objectives of the investment policy. A Committee
member who is also a Participant in this Plan shall be prohibited from voting on
any matter which may, in the opinion of the balance of the Committee, directly
affect the Committee member’s individual rights or benefits under this Plan. A
majority vote of the Committee members permitted to vote shall control any
decision.   7.02   Agents.       The Committee may, from time to time, employ
agents and delegate to them such administrative duties as it sees fit, and may
from time to time consult with counsel who may be counsel to the Company.   7.03
  Binding Effect of Decisions.       The decision or action of the Committee
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final, conclusive and binding upon
all persons having any interest in the Plan.   7.04   Indemnity of Committee.  
    The Company shall indemnify and hold harmless each member of the Committee
from any and all claims, losses, damages, expenses (including counsel fees) and
liability (including any amounts paid in settlement of any claim or any other
matter with the consent of the Board) arising from any act or omission of such
member, except when the same is due to gross negligence or willful misconduct.

AMETEK, Inc. Supplemental Executive Retirement Plan

Page 11



--------------------------------------------------------------------------------



 



ARTICLE 8. CLAIMS PROCEDURE

8.01   Claim.       Any person or entity claiming a benefit, requesting an
interpretation or ruling under the Plan (hereinafter referred to as “Claimant”),
or requesting information under the Plan shall present the request in writing to
the Corporate Human Resources Department, which shall respond in writing as soon
as practical, but not later than ninety (90) days after receipt of the claim,
unless the Corporate Human Resources Department notifies the Claimant that
special circumstances require an additional period of time (not to exceed
90 days) to review the claim properly.   8.02   Denial of Claim.       If the
claim or request is denied, the written notice of denial shall state:

  (a)   the reasons for denial, with specific reference to the Plan provisions
on which the denial is based;     (b)   a description of any additional material
or information required and an explanation of why it is necessary; and     (c)  
an explanation of the Plan’s claim review procedure, including a statement of
the Claimant’s right to bring a civil action under section 502(a) of ERISA if
the claim denial is denied (in whole or in part) on appeal.

8.03   Review of Claim.       Any Claimant whose claim or request is denied or
who has not received a response within the time limits set forth above may
request a review by notice given in writing to the Committee. Such request must
be made within sixty (60) days after receipt by the Claimant of the written
notice of denial, or, in the event Claimant has not received a timely response,
within 60 days after the date the Corporate Human Resources Department was
required to respond to the claim under Section 8.01. The claim or request shall
be reviewed by the Committee which may, but shall not be required to, grant the
Claimant a hearing. On review, the claimant may have representation, examine
pertinent documents, and submit issues and comments in writing.   8.04   Final
Decision.       The decision on review shall normally be made within sixty
(60) days after the Committee’s receipt of claimant’s claim or request. If an
extension of time is required for a hearing or other special circumstances, the
Claimant shall be notified and the time limit shall be one hundred twenty
(120) days. The decision shall be in writing and shall state the reasons and the
relevant Plan provisions. All decisions on review shall be final and bind all
parties concerned.

AMETEK, Inc. Supplemental Executive Retirement Plan

Page 12



--------------------------------------------------------------------------------



 



ARTICLE 9. AMENDMENT AND TERMINATION OF PLAN

9.01   Amendment.       The Board, by written resolution, shall have the right
to amend or modify the Plan at any time in any manner whatsoever; provided,
however, that no amendment shall operate to reduce the amount accrued in any
Account at the time the amendment is adopted. In addition, the Committee may
make all technical, administrative, regulatory and compliance amendments to the
Plan, and any other amendment that will not significantly increase the cost of
the Plan to the Company, as the Administrator shall deem necessary or
appropriate.   9.02   Company’s Right to Terminate.       Continuance of the
Plan is completely voluntary and is not assumed as a contractual obligation of
the Company. The Board, by written resolution, shall have the right at any time
to discontinue the Plan; provided, however, that the termination shall not
operate to reduce the amount accrued in any Account as of the date the
termination is approved.

AMETEK, Inc. Supplemental Executive Retirement Plan

Page 13



--------------------------------------------------------------------------------



 



ARTICLE 10. MISCELLANEOUS

10.01   Hypothetical Accounts.       Each account and investment established
under the Plan shall be hypothetical in nature and shall be maintained for
bookkeeping purposes only. The accounts established under the Plan shall hold no
actual funds or assets. Any liability of the Company to any Participant, former
Participant, or Beneficiary with respect to a right to payment shall be based
solely upon contractual obligations created by the Plan. Neither the Company,
the Board, nor any other person shall be deemed to be a trustee of any amounts
to be paid under the Plan. Nothing contained in the Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship, between or among the Company, a
Participant, or any other person.   10.02   Company Obligation.       The
Company shall not be required to fund any obligations under the Plan. Except as
provided in Section 10.03, any assets that may be accumulated by the Company to
meet its obligations under the Plan shall for all purposes be part of the
general assets of the Company. To the extent that any Participant or Beneficiary
acquires a right to receive payments under the Plan for which the Company is
liable, such rights shall be no greater than the rights of any unsecured general
creditor of the Company.   10.03   Trust Fund.       The Company shall be
responsible for the payment of all benefits provided under the Plan. Before a
Change in Control, at its discretion, the Company may establish one (1) or more
trusts, with such trustees as the Committee may approve, for the purpose of
assisting in the payment of such benefits. Following a Change in Control, the
Company shall establish one (1) or more trusts, with such trustees as the
Committee may approve, for the purpose of assisting in the payment of such
benefits, and shall fund such trust with the full amount necessary to pay all
benefits that are reasonably expected to be payable under the Plan. If, as a
result of a Change in Control, Shares will no longer exist, the Committee may,
in its sole discretion, allocate the value of each Participant’s Shares to an
alternative investment fund. Although such a trust shall be irrevocable, its
assets shall be held for payment of all of the Company’s general creditors in
the event of insolvency and shall not be located or transferred outside the
United States. To the extent any benefits provided under the Plan are paid from
any such trust, the Company shall have no further obligation to pay them. If not
paid from the trust, such benefits shall remain the obligation of Company. No
assets of the trust or the Company shall become restricted to provide benefits
under the Plan in connection with a change in the Company’s financial health.  
10.04   Nonassignability.       Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate or convey in advance of actual
receipt the amounts, if any, payable hereunder, or any part thereof, which are,
and all rights to which are, expressly declared to be unassignable and
non-transferable. No part of the amounts payable shall, prior to actual payment,
be subject to seizure or sequestration for the payment of any debts, judgments,
alimony or

AMETEK, Inc. Supplemental Executive Retirement Plan

Page 14



--------------------------------------------------------------------------------



 



    separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency, except that the Committee may recognize a
domestic relations order in accordance with procedures that it may establish for
this purpose.   10.05   Not a Contract of Employment.       This Plan shall not
constitute a contract of employment between Company and the Participant. Nothing
in this Plan shall give a Participant the right to be retained in the service of
Company or to interfere with the right of the Company to discipline or discharge
a Participant at any time.   10.06   Governing Law.       The Plan shall be
construed and enforced in accordance with applicable federal law and, to the
extent not preempted by federal law, the laws of the Commonwealth of
Pennsylvania (without regard to the legislative or judicial conflict of laws
rules of any state or other jurisdiction).   10.07   Severability.       If any
provision of this Plan is held unenforceable, the remainder of the Plan shall
continue in full force and effect without regard to such unenforceable provision
and shall be applied as though the unenforceable provision were not contained in
the Plan. In addition, if any provision of the Plan shall be found to violate
section 409A of the Code or otherwise result in benefits under the Plan being
subject to income tax prior to distribution, such provision shall be void and
unenforceable, and the Plan shall be administered without regard to such
provision.   10.08   Headings.       Headings are inserted in this Plan for
convenience of reference only and are to be ignored in the construction of the
provisions of the Plan.   10.09   Notice.       Any notice required or permitted
under the Plan shall be sufficient if in writing and hand delivered or sent by
registered mail, certified mail, or reputable overnight delivery service. Such
notice shall be deemed given as of the date of delivery or, if delivery is made
by mail or overnight delivery, as of the date shown on the postmark on the
receipt for registration or certification or on the records of the overnight
delivery company. Mailed notice to the Committee shall be directed to the
Company’s address. Mailed notice to a Participant or Beneficiary shall be
directed to the individual’s last known address in Company’s records.   10.10  
Successors.       The provisions of this Plan shall bind and inure to the
benefit of Company and its successors and assigns. The term successors as used
herein shall include any corporate or other business entity which shall, whether
by merger, consolidation,

AMETEK, Inc. Supplemental Executive Retirement Plan

Page 15



--------------------------------------------------------------------------------



 



      purchase or otherwise acquire all or substantially all of the business and
assets of Company, and successors of any such corporation or other business
entity.

     IN WITNESS WHEREOF, and as evidence of the adoption of this Plan by the
Company, AMETEK, Inc. has executed the same this 24thday of October, 2007.

                  AMETEK, INC.    
 
           
 
  BY:   /s/ Henry J. Policare    
 
           
 
      Henry J. Policare    
 
           
 
  DATE:   11/1/07    
 
           
 
                ATTEST    
 
           
 
  BY:   Kathryn E. Sena    
 
           
 
      Corporate Secretary    

AMETEK, Inc. Supplemental Executive Retirement Plan

Page 16



--------------------------------------------------------------------------------



 



Appendix A
The following Plan provisions apply only to amounts earned and vested (within
the meaning of Section 409A of the Code) before January 1, 2005, and any
earnings on such amounts (“Grandfathered Amounts”). Amounts earned and vested
after December 31, 2004, and any earnings thereon, are subject to the provisions
of the Plan as amended and restated, effective January 1, 2005, or any
subsequent amendment and restatement of the Plan.
The purpose of this Appendix A is to preserve the terms of the Plan that govern
Grandfathered Amounts, and to prevent the Grandfathered Amounts from becoming
subject to Section 409A of the Code. No amendment to this Appendix A that would
constitute a “material modification” for purposes of Section 409A shall be
effective unless the amending instrument specifically provides that it is
intended to materially modify this Appendix A and to cause the Grandfathered
Amounts to become subject to Section 409A of the Code.
Although this Appendix A is intended to prevent the Grandfathered Amounts from
being subject to Section 409A, neither the Company nor any Employer (nor any
representative of the Company) shall be liable for any adverse tax consequence
suffered by a Participant or Beneficiary if a Grandfathered Amount becomes
subject to Section 409A.
AMETEK, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
     In recognition of the valuable services provided to AMETEK, Inc. (“AMETEK”)
by its executive employees, the Board of Directors wishes to provide additional
retirement benefits to those individuals whose benefits under certain of the
retirement plans maintained for employees of AMETEK or its subsidiaries are
restricted by the provisions of the Internal Revenue Code of 1986, as amended.
It is the intent of the Company to provide these benefits under the terns and
conditions hereinafter set forth. This Plan is intended to be a non-qualified
supplemental retirement plan which is unfunded and maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees of the Company, pursuant to Sections 201,301 and
401 of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
and, as such, to be exempt from the provisions of Parts II, III and IV of Title
I of ERISA.
ARTICLE 1. DEFINITIONS

1.01   “Account” means a bookkeeping account established pursuant to Section 3.5
which reflects the amount standing to the credit of the Participant under the
Plan.   1.02   “Administrator” means a committee consisting of AMETEK’s Chief
Executive Officer, Chief Financial Officer and Corporate Counsel or such person
or persons appointed by the Board, who shall administer the Plan.   1.03  
“Beneficiary” means the person or persons designated by the Participant in
writing, in the manner specified by the Administrator, to receive the
Participant’s Supplemental Benefit due under the Plan in the event of the
Participant’s death as provided in Section 4.2.

AMETEK, Inc. Supplemental Executive Retirement Plan



Appendix A Page 1



--------------------------------------------------------------------------------



 



1.04   “Board” means the Board of Directors of AMETEK   1.05   “Code” means the
Internal Revenue Code of 1986, as amended   1.06   “Company” means AMETEK and
each of its subsidiaries designated by the Board, which has elected to cover its
Employees hereunder by resolution of its board of directors.   1.07  
“Compensation” means compensation as defined in a Retirement Plan for purposes
of determining a Participant’s accrued benefit, after reduction by the amount of
the Compensation Limit, but taking into account the amount of any severance
benefits (except a lump sum) and bonuses accrued for a Participant for any Plan
Year whether or not any such compensation is deferred under a deferral plan of
the Company   1.08   “Compensation Limit” means the amount of Compensation that
may be taken into account under a Retirement Plan by reason of the provisions of
Section 401(a)(17) of the Code.   1.09   “Effective Date” means May 1, 1997.  
1.10   “Employee” means any individual employed by the Company on the Effective
Date or thereafter in an executive capacity on a regular, full-time basis and
who is a member of a select group of management or highly compensated employees
within the meaning of Sections 201, 301 and 401 of ERISA. Individuals employed
by the Company in a casual or temporary capacity (i.e., those hired for a
specific job of limited duration) and individuals characterized as “leased
employees,” within the meaning of Section 414 of the Code, or persons
characterized by the Company as “independent contractors,” no matter how
characterized by the Internal Revenue Service, other governmental agency or a
court, shall not be considered “Employees” for the purposes of the Plan. Any
change of characterization of an individual shall, unless determined otherwise
by the Board, take effect on the actual date of such change without regard to
any retroactive recharacterization.   1.11   “Participant” means any Employee
who satisfies the eligibility requirements set forth in Article 2. In the event
of the death or incompetency of a Participant, the term shall mean the
Participant’s personal representative or guardian.   1.12   “Plan” means the
AMETEK, Inc. Supplemental Executive Retirement Plan as set forth herein and as
it may be amended from time to time.   1.13   “Plan Year” means the period
commencing on January 1, 1997 and ending on December 31, 1997 and each calendar
year thereafter.   1.14   “Retirement Plan” means the Employees’ Retirement Plan
of AMETEK, Inc., the Employees’ Retirement Plan of AMETEK Aerospace Products,
Inc., the Specialty Metal Products Division of AMETEK Employees’ Pension Plan or
the Retirement Feature of The AMETEK, Inc. Savings and Investment Plan, either
collectively or individually, as required by the context.   1.15   “Separates
from Employment” means the Employee’s termination of employment from the Company
for any reason Except as otherwise provided herein, a Separation from

AMETEK, Inc. Supplemental Executive Retirement Plan



Appendix A Page 2



--------------------------------------------------------------------------------



 



    Employment shall be deemed to have occurred on the last day of the
Employee’s service to the Company but taking into account any compensation
continuation arrangement or severance benefit arrangement that may be
applicable.   1.16   “Shares” means shares of common stock of AMETEK, par value
$.01 per share.   1.17   “Supplemental Benefit” means a supplemental retirement
benefit calculated under Article 3 as of any date of reference.

ARTICLE 2. ELIGIBILITY

2.01   Any Employee on the Effective Date whose compensation from the Company is
(i) in excess of the limitation imposed by Code Section 401(a)(17) or (ii) not
fully taken into account in determining the Employee’s benefit under a
Retirement Plan by reason of the rules imposed under Code Section 401(a)(4),
shall be a Participant in the Plan so long as the Employee is participating in a
Retirement Plan or would be so eligible if the Employee had sufficient service.
  2.02   An Employee who becomes a participant in a Retirement Plan after the
Effective Date, or would be so eligible if the Employee had sufficient service,
shall become a Participant in the Plan on such future date as the provisions of
Section 2.1 apply to the Employee.

ARTICLE 3. SUPPLEMENTAL BENEFIT

3.01   The Supplemental Benefit of a Participant shall consist of the sum of the
contribution credits to a Participant’s Account as determined under Section 3.2
and the deemed income and appreciation (or depreciation) attributable to such
contribution credits as determined under Section 3.3.   3.02   (a) For each Plan
Year, the Company shall credit to the Account of each Participant an amount
equal to 13% multiplied by the Participant’s Compensation for that Plan Year.
Such credit shall be made as of the last day of the Plan Year if the Participant
has not Separated from Employment during the Plan Year; provided, however, that
a credit shall nonetheless be made to a Participant’s Account if such Separation
from Employment occurred on account of death or retirement under a Retirement
Plan or if the Separation from Employment was initiated by the Company without
cause, as determined in accordance with the Company’s personnel policies and, in
any such case, the credit to the Account shall be in cash notwithstanding the
provisions of Section 3.3. Notwithstanding the foregoing, the annual amount
credited to the Account of Walter E. Blankley shall be determined in accordance
with subsection (b) of this Section 3.2.

(b) For each Plan Year, the Company shall credit to the Account of Walter E.
Blankley (“Blankley”) an amount equal to 13% multiplied by the portion of his
Compensation for that Plan Year that is not being taken into account in
calculating his benefit under the Supplemental Retirement Benefit Agreement
between Blankley and the Company, dated May 21, 1991 either because (i) it
exceeds the 6% compensation growth limit included in such agreement; or (ii) the
actual Compensation Limit differs from the Compensation Limit as projected in
such agreement.
AMETEK, Inc. Supplemental Executive Retirement Plan

Appendix A Page 3



--------------------------------------------------------------------------------



 



(c) For an Employee who becomes a Participant on the Effective Date, a one-time
credit shall also be made to the Participant’s Account equal to the amount shown
opposite the Participant’s name on Schedule A to this Plan, which schedule may
be adjusted through December 31, 1997.

3.03   As of the last day of each Plan Year, including December 31, 1997, the
amount credited to a Participant’s Account pursuant to Section 3.2 shall be
deemed to be invested in whole and fractional Shares based on the average
closing price of the Shares on the principal exchange on which the Shares are
traded for the first 10 trading days of December preceding the deemed
investment. As of the last day of each subsequent Plan Year, the amounts
credited to the Participant’s Account under Section 3.2 shall be adjusted by the
appreciation or depreciation in the value of the Shares, as measured by the
closing price of the Shares on the last business day of such Plan Year. Deemed
dividends on the Shares allocated to a Participant’s Account shall be credited
to a Participant’s Account during a Plan Year when dividends are actually paid
on Shares and shall be deemed to be invested in additional Shares on the last
business day of such Plan Year based on the closing price of the Shares on the
principal exchange on which the Shares are traded for the first 10 trading days
of December preceding the deemed investment.   3.04   A Participant’s right to a
Supplemental Benefit shall be non-forfeitable at the same time as the
Participant’s right to an accrued benefit is non-forfeitable in accordance with
the terms of the applicable Retirement Plan. No Participant shall receive a
Supplemental Benefit under the Plan unless that Participant is entitled to a
vested benefit under a Retirement Plan.   3.05   The Administrator shall cause
the Company to create and maintain on its books an Account for each Participant
to which it shall credit amounts required by Sections 3.2 and 3.3.

ARTICLE 4. DISTRIBUTION OF SUPPLEMENTAL BENEFIT

4.01   A Participant’s non-forfeitable Supplemental Benefit shall be paid in one
lump sum, in Shares (except any cash credits to the Participant’s Account in
accordance with the proviso in Section 3.2(a) or as a result of dividends
credited to the Participant’s Account but not yet deemed invested in Shares
shall also be distributed). Such distribution shall be made within 30 days after
the date of the Participant’s Separation from Employment. A Participant shall
file a written notice with the Administrator to receive the Supplemental Benefit
due pursuant to the terms of Article 3 hereof in the manner provided by the
Administrator.   4.02   If a Participant with a non-forfeitable right to a
Supplemental Benefit dies before receiving such Supplemental Benefit, the
Participant’s Beneficiary shall receive the Participant’s vested Supplemental
Benefit in one lump sum, in Shares and cash, as provided in Section 4.1. Such
distribution shall be made within 30 days after the date of the Participant’s
death.

ARTICLE 5. FUNDING
AMETEK, Inc. Supplemental Executive Retirement Plan

Appendix A Page 4



--------------------------------------------------------------------------------



 



5.01   The Board may, but shall not be required to, authorize the establishment
of a trust by the Company to serve as the funding vehicle for the benefits
described herein. In any event, the Company’s obligations hereunder shall
constitute a general, unsecured obligation, payable solely out of its general
assets, and no Participant shall have any right to any specific assets of the
Company.

ARTICLE 6. ADMINISTRATION AND DISCRETIONARY DUTIES

6.01   The Administrator shall have full power and authority to interpret and
administer this Plan and to make factual determinations and the Administrator’s
actions in doing so shall be final, conclusive and binding on all persons
interested in the Plan. The Administrator may from time to time adopt rules and
regulations governing this Plan.   6.02   The Administrator may designate other
persons to carry out such of the responsibilities hereunder for the operating
and administration of the Plan as the Administrator deems advisable and delegate
to the persons so designated such of the powers as the Administrator deems
necessary to carry out such responsibilities. Such designation and delegation
shall be subject to such terms and conditions as the Administrator deems
necessary or proper. Any action or determination made or taken in carrying out
responsibilities hereunder by the persons so designated by the Administrator
shall have the same force and effect for all purposes as if such action or
determinations had been made or taken by the Administrator.   6.03   All
expenses incurred by the Administrator in the operation and administration of
the Plan shall be paid by the Company. The Administrator shall receive no
compensation solely for services in carrying out any responsibility under the
Plan.   6.04   The Administrator shall use ordinary care and diligence in the
performance of its duties. The Company shall indemnify and defend the
Administrator against any and all claims, loss, damages, expense (including
reasonable counsel fees), and liability arising from any action or failure to
act, except when the same is due to the gross negligence or willful misconduct
of the Administrator.   6.05   Any action required of the Company or the Board
under the Plan, or made by the Administrator acting on their behalf, shall be
made in the Company’s, the Board’s or the Administrator’s sole discretion, not
in a fiduciary capacity and need not be uniformly applied to similarly situated
persons. Any such action shall be final, conclusive and binding on all persons
interested in the Plan.

ARTICLE 7. AMENDMENT

7.01   The Board, by written resolution, shall have the right to amend or modify
the Plan at any time in any manner whatsoever; provided, however, that no
amendment shall operate to reduce a Participant’s Supplemental Benefit for any
Participant who is participating in the Plan nor the payment due to a terminated
Participant or surviving Spouse at the time the amendment is adopted. In
addition, the Administrator may make all technical, administrative, regulatory
and compliance amendments to the Plan, and any other amendment that will not
significantly increase the cost of the Plan to the Company, as the Administrator
shall deem necessary or appropriate.

AMETEK, Inc. Supplemental Executive Retirement Plan

Appendix A Page 5



--------------------------------------------------------------------------------



 



ARTICLE 8. TERMINATION

8.01   Continuance of the Plan is completely voluntary and is not assumed as a
contractual obligation of the Company. The Board, by written resolution, shall
have the right at any time to discontinue the Plan; provided, however, that the
termination shall not operate to reduce the Supplemental Benefit for any
Participant who is participating in the Plan nor the payment due to a terminated
Participant or surviving Spouse at the time the termination is approved.

ARTICLE 9. MISCELLANEOUS

9.01   Nothing contained herein (i) shall be deemed to exclude a Participant
from any compensation, bonus, pension, insurance, severance pay or other benefit
to which he otherwise is or might become entitled to as an Employee or
(ii) shall be construed as conferring upon an Employee the right to continue in
the employ of the Company as an executive or in any other capacity.   9.02   Any
amounts payable by the Company hereunder shall not be deemed salary or other
compensation to a Participant for the purposes of computing benefits to which
the Participant may be entitled under any other arrangement established by the
Company for its Employees.   9.03   The rights and obligations created hereunder
shall be binding on a Participant’s heirs, executors and administrators and on
the successors and assigns of the Company.   9.04   The Plan shall be construed
in accordance with and governed by the laws of the Commonwealth of Pennsylvania.
  9.05   The rights of any Participant under this Plan are personal and may not
be assigned, transferred, pledged or encumbered. Any attempt to do so shall be
void. In addition, a Participant’s rights hereunder are not subject, in any
manner, to attachment or garnishment by creditors of the Participant or the
Participant’s spouse.   9.06   Neither the Company nor any member of the Board
or the Administrator shall be responsible or liable in any manner to any
Participant or any person claiming through the Participant for any benefit or
action taken or omitted in connection with the granting of benefits, the
continuation of benefits or the interpretation and administration of this Plan.
  9.07   This Plan sets forth the entire understanding between the parties
hereto with respect to the subject matter hereof and cannot be changed,
modified, extended or terminated except as provided in Articles 7 and 8.

ARTICLE 10. CLAIMS PROCEDURE

10.01   Each Participant or spouse believing himself or herself eligible for a
Supplemental Benefit under the Plan shall apply for such benefits by completing
and filing with the Administrator an application for benefits on a form supplied
by the Administrator. In the event that my claim for benefits is denied in whole
or in part, the Participant or spouse whose claim has been so denied shall be
notified of such denial in writing by the

AMETEK, Inc. Supplemental Executive Retirement Plan

Appendix A Page 6



--------------------------------------------------------------------------------



 



Administrator. The notice advising of the denial shall specify the reason or
reasons for denial, make specific reference to pertinent Plan provisions,
describe any additional material or information necessary for the claimant to
perfect the claim (explaining why such material or information is needed), and
shall advise the Participant or Spouse of the procedure for the appeal of such
denial. All appeals shall be made by the following procedure:

  (a)   The Participant or spouse whose claim has been denied shall file with
the Administrator a notice of desire to appeal the denial. Such notice shall be
filed within 60 days of notification by the Administrator of claim denial, shall
be made in writing, and shall set forth all of the facts upon which the appeal
is based. Appeals not timely filed shall be barred.     (b)   The Administrator
shall consider the merits of the claimant’s written presentations, the merits of
any facts or evidence in support of the denial of benefits, and such other facts
and circumstances as the Administrator shall deem relevant.     (c)   The
Administrator shall ordinarily render a determination upon the appealed claim
within 60 days after receipt which determination shall be accompanied by a
written statement as to the reasons therefore. However, in special circumstances
the Administrator may extend the response period for up to an additional
60 days, in which event it shall notify the claimant in writing prior to
commencement of the extension. The determination so rendered shall be binding
upon all parties.

               IN WITNESS WHEREOF, and as evidence of the adoption of this Plan
by the Company, AMETEK, Inc. has executed the same this 8th day of July 1997.

            AMETEK, Inc.
      By:   Walter E. Blankley         Chairman and        Chief Executive
Officer     

ATTEST
By: Donna F. Winquist

AMETEK, Inc. Supplemental Executive Retirement Plan

Appendix A Page 7



--------------------------------------------------------------------------------



 



     
TO:
  Frank S. Hermance, John J. Molinelli
FROM:
  Kathryn E. Londra
SUBJECT:
  Delegation of Authority
DATE:
  January 10, 2002
c:
  D. Winquist, J. Weaver, I. Smalls, B. Oster, P. Grubb, J. Boyle

Pursuant to a resolution by the Board of Directors on March 29, 2000, the
Corporation’s Chief Executive Officer and Chief Financial Officer, jointly, have
the authority to act on behalf of the Corporation with regard to amendments and
other actions affecting the Corporation’s qualified retirement plans (defined
benefit and defined contribution) and welfare benefit plans, and also affecting
its executive compensation plans existing on March 29, 2000 (not including the
Corporation’s Additional Compensation Plan or Stock Option Plans).
In accordance with this delegation of authority we request approval for the
following:

1)   Amendment No. 3 -AMETEK. Inc. Supplemental Executive Retirement Plan      
If, with respect to the distribution of a Participant’s Supplemental Benefit,
the Company shall be required to withhold amounts under applicable federal,
state or local tax laws, rules or regulations, the Company shall be entitled, at
its option, to (i) deduct and withhold such amounts from any cash payment to be
made by the Company to the Participant or to such other person with respect to
whom such withholding may arise, (ii) require the Participant (or such other
person) to make payment to the Company in such amount as is required to be
withheld; or (iii) retain and withhold such number of Shares subject to the
Supplemental Benefit as shall have a fair market value, valued on the date on
which such withholding requirement arises, equal to such amount as is required
to be withheld, in which event the Company shall sell such Shares, or place such
Shares in its Treasury account, and apply the proceeds thereof to meet its
withholding requirement.

Approvals;

     
Frank S. Hermance
  Date 01/10/02
Chairman and
   
Chief Executive Officer
   
 
   
John J. Molinelli
  Date 01/10/02
Executive Vice President -
Chief Financial Officer
   

 



--------------------------------------------------------------------------------



 



SCHEDULE A

              ONE-TIME MAKE-UP NAME   CONTRIBUTION
BLANKLEY, WALTER E,.
  $ 193,897  
CAVIN, DOYLE K.
    25,004  
CHLEBEK, ROBERT W.
    0  
CLEARY, WILLIAM F.
    2,105  
DUDLEY, FRED L.
    16,031  
GOODRICH, PHILIP A.
    0  
HABEGGER, RICHARD J.
    23,821  
HARRIS, ROBERT W.
    23,902  
HERMANCE, FRANK S.
    140,804  
KNAUF, EDMUND R.
    1,009  
KNUDSON, KNUTE S.
    2,870  
KRAMER, EDWARD G.
    31,459  
MANGOLD JR., THOMAS F.
    19,004  
MARSINEK, GEORGE E.
    120,892  
MOLINELLI, JOHN J.
    68,219  
NEUPAVER, ALBERT J.
    61,488  
PARATO, VITO J.
    20,474  
PORTER, JOHN H.
    18,296  
RICKETTS, JOSEPH H.
    16,184  
SAUNDERS, DEIRDRE D.
    1,566  
SMITH, ROGER A.
    2,843  
SMITH, RONALD W
    4,056  
WINQUIST, DONNA F.
    1,300  

 